                            Case 20-10883      Doc 142     Filed 03/31/21     Page 1 of 2
Entered: March 31st, 2021
Signed: March 30th, 2021

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                           (Greenbelt Division)

          In re:                                    )
          KEMPES JEAN                               ) Case No. 20-10883-LSS
          LORI LEE JEAN,                            )
                                                    ) (Chapter 7)
                 Debtors.                           )
           _________________________________________)___________________________________

                     ORDER AWARDING ATTORNEY’S FEES PURSUANT TO
            ORDER GRANTING AMENDED EMERGENCY MOTION TO COMPEL DEBTORS
              TO OBEY COURT ORDER COMMANDING PRODUCTION OF DOCUMENTS
                           AND FOR IMPOSITION OF SANCTIONS

                   UPON CONSIDERATION of the Trustee’s Submission of Fee Petition Pursuant to Order

         of Court (the “Fee Petition”), any response(s) thereto, and this Court having determined that the

         amount sought by the Trustee in the Fee Petition is fair and reasonable, it is hereby.

                   ORDERED that the Motion to Compel shall be and is hereby GRANTED; and it is further

                   ORDERED that the Debtors and their counsel, Sari K. Kurland, Esquire, shall within

         fourteen (14) days of the entry of this Order, reimburse the Trustee his reasonable attorney’s fees

         in the amount of Four Thousand Eight Hundred Dollars ($4.800.00) incurred in pursuing and

         obtaining the relief set forth in this Court’s Order Granting Amended Emergency Motion to

         Compel Debtors to Obey Court Order Commanding Production of Documents and for Imposition

         of Sanctions (ECF #139).
                 Case 20-10883   Doc 142   Filed 03/31/21   Page 2 of 2




                                  END OF ORDER


Copies to:

Sari K. Kurland, Esq.
Gary A. Rosen, Esq.
Roger Schlossberg, Esq.
Frank J. Mastro, Esq.
All parties requesting notice




                                           2
